DETAILED ACTION
In the Non-Final Rejection mailed 3/30/2022: Claims 1-17 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
US 5283362 has not been considered because the patent number does not correctly correspond to the publication date or the patentee name provided in the IDS.
Response to Amendment
The amendment to the claims filed 7/29/2022 has been entered: Claims 1-17 are active.
Response to Arguments
Applicant’s arguments, filed 7/29/2022, with respect to the rejection of claims 1-3, 7-9, 11-12, and 15-16 under 35 USC 102(a)(1) as being anticipated by Crispin have been fully considered and are persuasive. The rejection under 35 USC 102(a)(1) of claims 1-3, 7-9, 11-12, and 15-16 has been withdrawn because the amendment to claims 1 and 11 is sufficient to teach away from Crispin for the reasons provided by applicant. 
Applicant's arguments, filed 7/29/2022, with respect to the rejection of claims 1-3, 5, 7-9, 11-12, and 15-16 under 35 USC 103 as being unpatentable over Kay in view of Audet have been fully considered but they are not persuasive.
Applicant argues that the combination of Kay and Audet fails to teach an arrangement for mounting electronics below a barrel that could be applied to a handgun. Applicant’s argument is based on the fact that Audet teaches how to mount electronic components below the barrel of a rifle, which differs greatly to handguns in that there are no moving parts on rifles (i.e.- rifles do not have slides). Additionally, Fig. 3 of Audet shows a mounting bracket or clamp, including bracket 44, 46, that is adapted to encircle the barrel from which housing 24, containing the electronic components, is suspended. Further, Audet requires a connection to a front iron sight 36 of the rifle barrel via a clip 22, but in handguns the front iron sight is affixed to the slide is therefore a moving part. An arrangement such as this would therefore interfere with the operation of the slide if applied to a handgun. The examiner, respectfully, disagrees.
Kay was already relied upon to disclose an upper mounting portion (6, 14) located above a slide (126) of a handgun and a side mounting portion (4, 10, 12) extending down from the upper mounting portion (Figs. 16-17) such that the side mounting portion extends below the slide and mounts to a frame (128) of the handgun (Figs. 16-19), thereby enabling the slide to be statically mounted to the frame with such that the sight does not interfere with the operation of the slide (col. 5 lines 32-35). However, in Kay, the electronics compartment (Fig. 14), which comprises the battery (46) and control electronics (100) for operating the light source (36), is located above the slide (Fig. 14). Therefore, Kay does not disclose the limitation that the electronics compartment is located below the upper surface of the slide. Meanwhile, Audet was relied upon only to show that it is known in the art for an electronics compartment (14; Figs. 2 and 5), comprising a battery (50) and control electronics (Fig. 4), be mounted below a barrel (32, 32a) of the firearm, at the bottom of side mounting portions (26, 26a, 40), and still power a light source (18, 20, 20a) mounted above the barrel (Fig. 2). As such, the combination of Kay and Audet would suggest to one of ordinary skill in the art that the electronics compartment could be relocated to the end of the side mounting portions below the upper surface of the slide, regardless of the type of firearm taught and the specific arrangement of brackets used to mount the electronics compartment in Audet, without interfering with movement of the slide.
Claim Objections
Claim 11 is objected to because of the following informalities: The word “means” should be inserted after “electronics compartment” in line 10. Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “the frame” in lines 19 and 12, respectively. There is insufficient antecedent basis for this limitation in the claims because a frame of the handgun was not previously claimed. It is the examiner’s belief that applicant intended to instead recite “a frame of the handgun”.
Claim 14 recites the limitation “at least one CR2 battery” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the at least one CR2 battery is the same as, or in addition to, the at least one battery means, which was previously recited in line 6 of claim 11, from which claim 14 depends. For examination, it was assumed that applicant intended to claim that the at least one battery means is at least one CR2 battery.
Claims 2-10, 12-13, and 15-17 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 5369888), herein ‘Kay’, and further in view of Audet (US 3833799), herein ‘Audet’.
Regarding claims 1 and 11, Kay discloses a sight (T) for a handgun, the sight comprising:
an upper mounting portion (6, 14) configured to be mounted above an upper surface of a slide (128) of the handgun when the sight is statically mounted to the handgun (Figs. 16, 19; col. 5 lines 32-35), the upper mounting portion comprising a lens (22) and a light projection point (projecting portion of light source 36) configured to project light onto the lens (Figs. 1 and 5; col. 3 lines 68 – col. 4 line 3);
a light source (36); and
an electronics compartment (Fig. 14) comprising a battery (46) and control electronics (100) for operating the light source; 
wherein the sight is configured to be statically mounted to a frame (126) of the handgun with sufficient clearance such that the sight does not interfere with operation of the slide of the handgun (col. 5 lines 32-35).
Kay further discloses a side mounting portion (4) extending down from the upper mounting portion (Fig. 16), but does not expressly teach wherein the side mounting portion extends between the upper mounting portion and the electronics compartment such that the electronics compartment is located below the upper surface of the slide.
Audet teaches a gun sight system (10, 10a) comprising an upper mounting portion (22, 22a) comprising a light source (18, 20, 20a) mounted above an upper surface of a barrel (32, 32a) of a firearm (34, 34a), an electronics compartment (14) comprising a battery (50) and control electronics (Fig. 4), and a side mounting portion (26, 26a, 40) between the upper mounting portion and the electronics compartment (Figs. 2 and 5) such that the electronics compartment is located below the barrel of the handgun (Figs. 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronics compartment of Kay to be located below the barrel (and thus the slide) of the handgun as taught by Audet since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 2 and 12, the modified Kay discloses wherein the light source is located in the upper mounting portion at the light projection point, and wherein the light source projects light directly onto the lens (Figs. 1 and 5; col. 3 lines 68 – col. 4 line 3). 
Regarding claim 3, Audet, as applied above, discloses wiring (16) that extends from the control electronics to the light source (Figs. 2-3 and 5-6).
Regarding claim 5, Audet, as applied above, discloses wherein the electronics compartment comprises a lower mounting portion (24) that is located below a barrel (32) of the handgun when the upper mounting portion is mounted above the upper surface of the slide (Figs. 2 and 5), and wherein the battery is located in a battery compartment within the lower mounting portion (Figs. 2 and 5). 
Regarding claims 7-8 and 15, the modified Kay discloses a sight adjustment mechanism (74) located in the side mounting portion (Fig. 5) for adjusting at least one of windage and elevation (col. 4 lines 32-46). 
Regarding claims 9 and 16, Audet, as applied above, discloses user controls (28) located on an external face of the electronics compartment (Figs. 2-3 and 5-6).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 5369888) in view of Audet (US 3833799) as applied to claims 1 and 11 above, respectively, and further in view of Noskowicz (US 2018/0372448), herein ‘Noskowicz’.
Regarding claims 4 and 13, the modified Kay does not expressly teach wherein the light source is located in the electronics compartment and wherein one or more optic fibers extend from the light source to the light projection point.
Noskowicz teaches a sight (108) positioned above a slide (1106) of a handgun (1105), wherein a light source (107) is located below the slide of the handgun (Figs. 11-12), and wherein a fiber optic cable (1102) comprising a light input end (1101) and a light output end (1103) is positioned to receive light from the light source (107) at the light input end (1101) and transmit the light to the light output end (1103) to transmit the light to the sight (108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light source of the modified Kay to be located in the electronics compartment and communicating with the light projection point via a fiber optic cable as taught by Noskowicz in order to transmit light to the optic from an external light source (Noskowicz; abstract).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 5369888) in view of Audet (US 3833799) as applied to claims 1 and 11 above, respectively, and further in view of Harrison et al. (US 10378856), herein ‘Harrison’.
Regarding claims 6 and 14, Audet, as applied above, discloses wherein the battery (50) is in a battery compartment (Figs. 2 and 5) located below a barrel (32) of the handgun when the sight is mounted to the handgun (Figs. 2 and 5), but does not expressly teach wherein the battery is a CR2 battery.
Harrison teaches sight device (100) adapted for attachment to a weapon (190), wherein the device (100) includes a battery compartment (130) adapted to receive a power source (131) which may be CR2 batteries (col. 8 lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the battery of the modified Kay to be a CR2 battery as taught by Harrison in order to obtain the advantages known in the art of a CR2 battery over other batteries.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 5369888) in view of Audet (US 3833799) as applied to claims 1 and 11 above, respectively, and further in view of Jiminez et al. (US 2014/0157644), herein ‘Jiminez’.
Regarding claims 10 and 17, the modified Kay does not expressly teach a laser sight mounted within the electronics compartment.
Jiminez teaches a handgun (21) with a sight mounted thereto (Figs. 6-9), the sight comprising a telescopic sight (35) mounted above a slide of the handgun (Figs. 6-9) and a laser sight (49) mounted below the barrel of the handgun (Figs. 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sight of the modified Kay to include a laser sight as taught by Jiminez in order to provide a single compact easy to use mount for mounting multiple accessories on a simultaneously on a handgun (Jiminez; par. 41).
Conclusion
Claims 1-17 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is 571-272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641